George, J.
The evidence in this case, though circumstantial, was -sufficient to exclude every other reasonable hypothesis than that of the guilt of the accused. Therefore the verdict finding him guilty of sheep-stealing, which has the approval of the trial judge, will not be disturbed, although it does appear, as counsel for the plaintiff in error insist, that the stolen sheep came back; as was true in the case of “Bo-Peep,” which is respectfully submitted to us as authority. While the sheep came back, it does not appear that this is in any wise conclusive that they had not been in fact taken and carried away, as alleged in the indictment; it being entirely for the jury to say whether.or not an extended search by the prosecutor, armed with a search warrant, of which the accused had actual notice, some three weeks before the home-coming of the sheep, may riot have influenced their return.

Judgment affirmed.


Wade, G. J., and Lulce, J., concur.